IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
PAUL SPIVAK ) CASE NO.: 1:19-CV-00087-DAP
34099 Melinz Pkway )
Unit E ) JUDGE: DAN AARON POLSTER
Eastlake, OH 44095 )
) MAGISTRATE JUDGE: THOMAS M.
Plaintiff, ) PARKER
)
Vv. )
)
CAMERON D. FRAKER ) AMENDED COMPLAINT FOR
400 Woodland Point ) DEFAMATION & VIOLATION OF
Linn Creek, MO 65052 ) ORC 4165.02(A)(10) DECEPTIVE
) TRADE PRACTICES ACT
Defendant. )
) QWURY DEMAND ENDORSED HEREIN)

Plaintiff, Paul Spivak. (‘Plaintiff’), for the Complaint against Defendant, Cameron Fraker
(“Defendant”), states as follows:

1. Plaintiff, is a business in Lake County, Ohio at the above captioned address.

2. Defendant, Cameron Fraker ("Defendant"), is an individual who resides at the
above captioned address.

3. The Defendant published false and defamatory statements on the following website
URL about Plaintiff: https://www.ripoffreport.com/reports/us-lighting-group-uslg-intellitronix-
corp-paul-spivak/eastlake-ohio/us-lighting-group-uslg-intellitronix-corp-paul-spivak-paul-
spivakchuck-pettiolga-sm-1424065 (the “Report”). A copy of the Report is attached hereto as
Exhibit A

4. The Report accuses Plaintiff of having a “bogus warranty,” not delivering products
on “new order,” and “Theft of Downpayments.” The Report also falsely alleges that Plaintiff

demonstrates this pattern of conduct with all of its distributors, doesn’t return phone calls for over

{01042496}1
a six month period, refuses to refund money to Defendant he is owed, and refused to deliver new
product ordered and paid for. Defendant also attaches a false and misleading photograph of
lightbulbs to support his claims.

5. The statements in the Report are false and the Report is defamatory per se and
because it impugns Plaintiff's reputation, injuriously affects the Plaintiffs business, and accuses
Plaintiff of committing the crime of theft.

6. The Defendant authored and published the false Report in the course and scope of
his business as a distributor of US Lighting Group, and the false Report constitutes a violation of
Ohio Revised Code 4165.02(A)(10).

7. The Defendant authored and published the report without privilege or
authorization. Plaintiff is informed and believes, and, upon that basis, alleges that the Report was
written and published with malice and made with knowledge of its falsity.

8. Plaintiff is further informed and believes, and upon that basis, asserts that such
Report has been viewed, read, and specifically directed and communicated to people in Lake
County, Ohio for the purpose of damaging Plaintiff's reputation in his community.

9. As a direct and proximate result of the Statements, Plaintiff has suffered significant
reputational harm and sustained actual damages including, but not limited to, loss of capital and
revenue, lost productivity, emotional distress, expenses incurred, and loss of intangible assets in
an amount exceeding Twenty-Five Thousand Dollars ($75,000.00), with the exact amount to be
proven at trial.

10. Plaintiff requests a permanent injunction halting the continued dissemination
of the false statements described herein, and further ordering Defendant to remove the

statements from the Internet and requests Google, Bing, Yahoo! and other search engine

{01042496}2
providers to remove the website listed from their respective search results. Without a
permanent injunction judgment of this Court, Defendant’s false statements will continue to
cause great and irreparable injury to Plaintiff.
WHEREFORE, Plaintiff, Paul Spivak, demands judgment against Defendant, as follows:
(a) Permanent injunctive relief that the Defendant is:

i. prohibited from creating or publishing statements about Plaintiff, Plaintiff's
family, agents, servants, attorneys, representatives, products, goods, or services
which defame, disparage, or contain libelous statements about Plaintiff;

ii. ordered to take all actions necessary to remove any of the Statements published
from the Internet, including but not limited to, requesting removal of the Statements
from the website where they are posted and from Internet search engines, including
Google, Yahoo!, and Bing, and the website where the Statements are published;
and,

ill. that Plaintiff is authorized to act on Defendant behalf to request and pursue

equitable relief to remove the Report.

(b) Actual and/or compensatory damages, and punitive damages where available, in an
amount exceeding $75,000.00 with the exact about to be proven at trial;

(c) Costs of this action, reasonable attorney fees, and pre- and post-litigation interest
at the maximum rate provided by law;

(c) Issuance by this Court of an Order decreeing that the Statements are false and
defamatory;

(c) For any and all other relief to which the Court determines Plaintiff is entitled.

{01042496}3
Respectfully submitted,

/s/ Aaron M. Minc
Aaron M. Minc (0086718)
Minc LLC
200 Park Ave,
Suite 200
Orange Village, Ohio 44122
Phone: (216) 373-7706
Fax: (440) 792-5327

Email: Aminc@minclaw.com

JURY DEMAND

Plaintiff, Paul Spivak, hereby demands a trial by jury pursuant to Civil Rule 38.

/s/ Aaron M. Minc
Aaron M. Minc (0086718)
Attorney for Plaintiff

{01042496}4
